Case 7:19-cv-08403-VB Document 56, Filed 01/19/21 Page 1of1

| YN TO ZO2\
U.S. DISTRICT COURT FOR THE ee
SOUTHERN DISTRICT OF NY (White Plains) CO Le od

JONATHAN KUHL .
INDEX: 19-cv-8403

Plaintiff

Vv.

t

U.S. BANK TRUST NATIONAL

ASSOCIATION , NOT IN ITS INDIVIDUAL

CAPACITY BUT SOLELY AS OWNER

TRUSTEE FOR LEGACY MORTGAGE

ASSET TRUST 2018GS-1, MTGLQ

INVESTORS, LP and RUSHMORE LOAN

MANAGEMENT SERVICES LLC : Affidavit of Service

Defendants

DONALD P. ROSENDALE being sworn states as follows:

1. lam over 18 years of age, a citizen of the U.S. and reside in New York
State.

2. I served the attached Rule 26 disclosures on the defendant by attaching it
to an e-mail address to John Brigandi Esq., aay jeb@kkelaw.com the address he
had given for electronic service on December 12, 2020.

3. I swear the preceding statements are true under penalty of perjury
pursuant to the U.S. code.

Respectfully,

Dortald P. Rosendale Dated: January 14, 2021

4848 Route 44
Amenia, N.Y. 12501 ?
